Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                         Apr 29 2014, 10:28 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

KAREN CELESTINO-HORSEMAN                            GREGORY F. ZOELLER
Indianapolis, Indiana                               Attorney General of Indiana

                                                    JUSTIN F. ROEBEL
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

WILLIE JOHNSON,                                     )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 49A02-1308-CR-726
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE MARION SUPERIOR COURT
                        The Honorable Todd A. Woodmansee, Judge
                        The Honorable Michael S. Jensen, Magistrate
                             Cause No. 49G20-1106-FA-39716


                                          April 29, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          Willie Johnson appeals the revocation of his community corrections placement and

probation. He argues he did not admit the allegations against him, and thus the State was

required to prove he committed the probation violations it alleged. We affirm.

                            FACTS AND PROCEDURAL HISTORY

          On July 7, 2012, Johnson pled guilty to Class C felony possession of cocaine1 and

Class A misdemeanor resisting law enforcement.2 The trial court sentenced him to an

aggregate sentence of eight years, with six years executed to work release through

community corrections and with two years suspended. Johnson was ordered to serve one

year on probation.

          On June 21, 2013, Marion County Community Corrections (MCCC) alleged Johnson

violated the conditions of his employment pass on five occasions, and did not comply with

his community corrections financial obligation. On June 26, the Marion County Probation

Department (MCPD) filed a Notice of Probation Violations arguing Johnson’s probation

should be revoked based on his violation of the terms of his community corrections

placement.

          At a hearing on the notices, the trial court asked Johnson if he wished to admit he

“violated probation by violating Community Corrections[.]” (Tr. at 4.) Johnson answered “I

wish to admit, but with an explanation.” (Id.) The trial court told Johnson he was giving up

certain constitutional rights by admitting the violations, and Johnson indicated he understood


1
    Ind. Code § 35-48-4-6(b)(1).
2
    Ind. Code § 35-44.1-3-1(a).

                                               2
the waiver of his rights. After Johnson explained the violations, the trial court revoked his

probation and ordered him to serve his entire sentence, minus the credit time he had accrued,

in a correctional facility.

                              DISCUSSION AND DECISION

       Work release is a community corrections program. Ind. Code § 35-38-2.6-2.

Placement in such programs is at the sole discretion of the trial court. Ind. Code § 35-38-2.6-

3(a) (trial court “may order” placement in a community corrections program), and is a

“conditional liberty” and “a favor, not a right.” Toomey v. State, 887 N.E.2d 122, 124 (Ind.

Ct. App. 2008).

       Our standard of review of an appeal from the revocation of a community
       corrections placement mirrors that for revocation of probation. A probation
       hearing is civil in nature and the State need only prove the alleged violations
       by a preponderance of the evidence. We will consider all the evidence most
       favorable to supporting the judgment of the trial court without reweighing that
       evidence or judging the credibility of witnesses. If there is substantial
       evidence of probative value to support the trial court’s conclusion that a
       defendant has violated any terms of probation, we will affirm its decision to
       revoke probation.

Cox v. State, 706 N.E.2d 547, 551 (Ind. 1999), reh’g denied. If a person violates the terms of

a community corrections placement, then the court may revoke the placement and return the

person to the Department of Correction. Ind. Code § 35-38-2.6-5(3). Further, if a person

violates the terms of his executed sentence, his probation can be revoked. Johnson v. State,

606 N.E.2d 881, 882 (Ind. Ct. App. 1993).

       Regarding admitting the violations set forth in a notice of violation of probation:

       A person may admit to a violation of probation and waive the right to a
       probation violation hearing after being offered the opportunity to consult with
                                              3
       an attorney. If the person admits to a violation and requests to waive the
       probation violation hearing, the probation officer shall advise the person that
       by waiving the right to a probation violation hearing the person forfeits the
       rights provided in subsection (f).

Ind. Code § 35-38-2-3(e). If a defendant does not admit the allegations set forth in a notice

of violation of probation, “the state must prove the violation by a preponderance of the

evidence. The evidence shall be presented in open court. The person is entitled to

confrontation, cross-examination, and representation by counsel.” Ind. Code § 35-38-2-3(f).

Johnson argues the State was required to prove he violated his community corrections

placement, as set forth in Ind. Code § 35-38-2-3(f). We disagree.

       When asked if he wanted to admit or deny the allegations against him, Johnson

answered, “I wish to admit, but with an explanation.” (Tr. at 4.) The trial court then stated:

       The Court: Okay. You understand by admitting, you give up certain
       constitutional rights. That includes the right to have a hearing in front of this
       Court where the State would have to prove by a preponderance of the evidence
       that you are in violation. You could confront and cross examine witnesses at
       that hearing. You could present your own evidence at that hearing, and you
       could appeal any decision made by the Court including any penalty imposed.
              By admitting, you’ll be giving up all those rights other than the right to
       appeal any penalty imposed. Do you understand that?
       [Johnson]: Yes, Your Honor.
       The Court: Do you wish to waive those rights and admit that you’re in
       violation?
       [Johnson]: Yes, Your Honor.
       The Court: All right. Show he admits to being in violation of Community
       Corrections and probation.

(Id. at 4-5.) Johnson then went on to explain he went to work on two of the days the State

alleged he did not, but was sent home because he did not have proper shoes. He said he was

at work on one of the other days, but a co-worker did not clock him in as he requested. At no

                                              4
time during his testimony did he indicate he did not commit the violations alleged. Instead,

his testimony consisted of excuses for the violations. As Johnson admitted to the violations

alleged, and indicated he understood the waiver of rights in doing so as explained by the trial

court, we find no error. Accordingly, we affirm.

       Affirmed.

VAIDIK, C.J., and RILEY, J., concur.




                                              5